                  IN THE UNITED STATES DISTRICT COURT                         FI LED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                                   OCT 09 2019
                                                                              Clerk, U.S Courts
                                                                              District Of Montana
                                                                              Missoula Division
 EUGEN DESHANE MITCHELL,
 SHAYLEEN MEUCHELL, on their                        CV 19-67-M-DLC
 own behalfand as next friend ofB.M.,

                                                     ORDER
                       Plaintiffs,


 vs.


 FIRST CALL BAIL AND SURETY,
 INC., ALLEGHENY CASUAL TY
 COMPANY, INTERNATIONAL
 FIDELITY INSURANCE
 COMPANY, THE MONTANA CIVIL
 ASSISTANCE GROUP, MICHAEL
 RATZBURG, VAN NESS BAKER,
 and JASON HAACK,


                       Defendants.

       Before the Court is Defendants First Call Bail and Surety, Inc. ("First Call"),

Allegheny Casualty Company ("Allegheny"), International Fidelity Insurance

Company ("Fidelity"), and Michael Ratzburg's (collectively "Surety Defendants")

Motion to Dismiss Plaintiffs' Complaint (Doc. 20), and Defendants' Motion to

Strike Plaintiffs' second Motion for Partial Summary Judgment (Doc. 47). For the

reasons explained, Defendants' Motion to Dismiss is granted in part and denied in

                                         -1-
part and its Motion to Strike is denied. All of the claims at issue in the Motion to

Dismiss will go forward, except Plaintiffs' strict liability claim which will be

dismissed.

                                   BACKGROUND

      Today, the majority of defendants charged with a felony use a commercial

surety to post bail. (Doc. 1 at 21 .) The commercial bail bond functions as a

contract between the state, the defendant who promises to appear at a future court

date, and the bond agent who acts as a surety of that promise. 8 C.J.S. Bail§ 160.

If the defendant does not appear, a court will forfeit the bond, giving the bond

company the right to redeem its value against the defendant. Although, most

courts permit a grace period by which the bond company can produce the

defendant in order to avoid forfeiture. E.g., Mont. Code Ann.§ 46-9-503.

      As between the defendant and the local bond company, the defendant pays a

nonrefundable premium, typically ten percent of the bond, in exchange for the

bond agent's services. (Id. at 37.) Behind the scenes, large insurance companies

underwrite these bonds. (Id. at 27.) The bond premium paid by the defendant is

shared between the bond agent and the insurance company. (Id. at 29.) In

exchange for support and services the insurance company offers the local

bondsman, the insurance company typically requires the bond agent to pay into a


                                         -2-
"build-up fund" to cover the cost of forfeiture. (Jd. at 32, 34.) For the insurance

company, the bail bond is a low risk investment. (See id. at 30.) But the

bondsman plays a high-risk game. At most, he stands to gain his portion of

the premium. In the event of forfeiture, he stands to lose ten times as much. (Jd. at

37.) To minimize this risk, the bondsman works with a bond recovery agent,

colloquially known as a bounty hunter. The bounty hunter makes its money by

retaining approximately ten percent of the total bond if he successfully captures the

defendant. (Jd. at 38.)

      In early January 2017, Eugene Mitchell was arrested for driving with a

suspended license and without proof of insurance. The court set bail at $1,670.

Unable to pay, Mitchell's wife (Sheyleen Meuchell) entered into a private bail

bond agreement with First Call (a local bond agency) to secure Mitchell's release.

Allegheny and Fidelity were sureties on the bond. In exchange, Meuchell paid a

$228 nonrefundable premium which Ratzburg (the owner of First Call) agreed to

take in two installments. Meuchell paid $115 at the time of signing and paid the

second installment approximately one week later. (Jd. at 2-3.)

      In the agreement signed by Meuchell and Mitchell (the "Agreement"), First

Call reserved certain rights including the right to change the terms of the

agreement and to use physical force to apprehend and arrest Mitchell in the event


                                         -3-
he did not appear in court. (Doc 1-1.) Meuchell was hurried as she signed the

contract and Mitchell had no opportunity to review its terms. (Doc. 1 at 4.)

       On April 19, 2017 Mitchell failed to appear for court. (Id.) Two days later,

Ratzburg hired Van Ness Baker, Jr., who is the Vice President of an organization

called the Montana Civil Assistance Group ("MCAG") to arrest Mitchell. (Id. at

1{}-11.) Ratzburg issued a document entitled "Arrest of Defendant on Bail Bond"

which "authoriz[ed] and empower[ed] Van Ness Baker it's [sic] representative and

its stead, to arrest and detain" Mitchell. (Id. at 11.) Ratzburg also incorrectly

informed MCAG that Mitchell still owed the second premium payment. (Id.)

Montana law allows commercial bond sureties to arrest and surrender those who

have failed to appear in court. Mont. Code Ann.§ 46--9-510. Montana otherwise

does not impose a license requirement or regulate the practice of bounty hunting.

(Id. at 26.)

       MCAG is a paramilitary group. It recommends its members carry

semiautomatic rifles to be the "last line of defense against any threat" to our nation.

MCAG performs for-hire bounty hunting services, typically retaining about ten

percent of the total bail bond amount. 1 (Id. at 12.)


       1
         In an online recruitment publication, MCAG explains that it is "employed by bail
bondsmen; we are usually paid 10% of the total bail amount, but this commission can vary on an
individual case-by-case basis; usually depending upon the difficulty level of the assignment and
the approach used to exonerate the bail." (Doc. 1 at 12.)
                                              -4-
       Upon hire, members ofMCAG were deployed to search for Mitchell. (Id. at

13.) They staked out his home over the weekend and surveilled his neighborhood.

(Id.) Meuchell was aware she was being watched but did not know why. (Id. at

13-14.) At one point, when a guest arrived at the couple's house, MCAG

members surrounded the visitor's car with their guns drawn for approximately

twenty minutes while they questioned the driver and her teenage daughter. (Id. at

14.)

       At approximately 9:20 p.m. on April 23, 2017, members ofMCAG

forcefully kicked in the door and entered the couple's home with their weapons

drawn. (Id.) They entered the bedroom where Mitchell and Meuchell were lying

in bed with their four-year old daughter. (Id. at 14-15.) With guns pointed at the

family, someone gave the order not to move. (Id. at 5.) Mitchell was escorted

from the room where he was handcuffed, arrested, and taken to the Ravalli County

Detention Center, approximately an hour away. (Id.) MCAG filled out a field

report and someone called Ratzburg during the arrest to notify him that the "team

was securing Mitchell." (Id. at 15.)

       When MCAG arrived at the jail, they produced Ratzburg's petition. (Id. at

16.) However, the officers initially refused to accept Mitchell because MCAG did

not have an arrest warrant signed by a judge. (Id.) Officers then began to work up


                                        -5-
an unlawful detainment charge against MCAG for their unlawful arrest of

Mitchell. 2 (Id. at 17.) The five bounty hunters present for the break-in have since

been charged with assault with a weapon, aggravated burglary, unlawful restraint,

accountability for aggravated burglary, and criminal mischief as a result of the

incident. (Id. at 2.)

                                    LEGAL STANDARD


       Rule 12(b)(6) motions test the legal sufficiency of a pleading. Under Rule

8(a)(2) of the Federal Rules of Civil Procedure, a pleading must contain "a short

and plain statement of the claim showing that the pleader is entitled to relief."

Rule 8 "does not require detailed factual allegations, but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal citations and quotations omitted). "To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its face."' Id. (quoting Bell At/.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim has facial plausibility when

the court can draw a "reasonable inference" from the facts that the defendant is

liable for the misconduct alleged. Id. On a Rule 12(b)(6) motion to dismiss, the

court must accept all factual allegations in the complaint as true and construe the


       2
        Mitchell was also arrested when the Hamilton Police Department realized that there was
a Montana Highway Patrol Warrant out for Mitchell's arrest.
                                             -6-
pleadings in the light most favorable to the nonmoving party. Kneivel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005).

         Legal conclusions, on the other hand, are not entitled to the same

presumption of truth. Dismissal is proper where there is either a "lack of a

cognizable legal theory" or "the absence of sufficient facts alleged under a

cognizable legal theory." Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699

(9th Cir. 1990); Graehling v. Village ofLombard, Ill., 58 F.3d 295,297 (7th Cir.

1995).

         When ruling on a motion to dismiss, a court generally cannot consider

material outside the complaint. Branch v. Tunnell, 14 F.3d 449,453 (9th Cir.

1994), overruled on other grounds by Galbraith v. County of Santa Clara, 307

F .3d 1119 (9th Cir. 2002). Nevertheless, a court may consider exhibits submitted

along with the complaint where the exhibits are: (1) specifically referred to in the

complaint; (2) central to the plaintiffs claim; and (3) no party questions the

authenticity of the attached documents. Marder v. Lopez, 450 F.3d 445, 448 (9th

Cir. 2006). This rule is designed to prevent plaintiffs from "deliberately omitting

reference to documents upon which their claims are based." Parrino v. FHP, Inc.,

146 F.3d 699, 706 (9th Cir. 1998).




                                           -7-
                                     DISCUSSION

       Surety Defendants move to dismiss the following: Claims 1 and 2 alleging

RICO violations; Claim 4 arising under the Montana Consumer Protection Act;

Claims 5, 6, 7 and 10 alleging violations of state law for trespass, false

imprisonment, assault, and strict liability. The Court will address the claims

arising under state law first.

       I.     State law claims

   A. Trespass, False Imprisonment & Assault

       Surety Defendants argue that the claims for trespass, false imprisonment,

and assault fail because Montana law expressly allows sureties to recover, arrest,

and surrender a defendant for whom a bail bond has been posted. (Doc. 21 at 33-

34.) The first issue is whether Montana law recognizes either a common law or

statutory right for a bail bondsman to arrest a defendant. The related question is

whether the Agreement provided First Call with a privilege to detain Mitchell in

this case.

       i.    Whether Montana law recognizes a bondsman's privilege

       The importance of maintaining liberty while a person is accused and

awaiting trial dates back to the Magna Carta and early forms of habeas corpus. See

Caleb Foote, The Coming Constitutional Crisis in Bail: I and II, 113 Univ. Pa. L.


                                         -8-
Rev. 959, 965-67 (1965). Traditionally, the American bail system permitted a

surety to guarantee the future appearance of the defendant and payment of any

penalty if convicted. Timothy R. Schnacke et. al., The History ofBail and Pretrial

Release, Pretrial Justice Inst., 1-2 (Sept. 23, 2010). Historically, the surety was

someone who shared a close relationship with the defendant, such as a friend,

neighbor, or family member. Id. at 6. "Under the early common law, the

bondsman not only undertook the risk of loss of his own property if his principal

did not appear, but in some instances, the bondsman was made to suffer the

punishment which would have been inflicted upon the prisoner." Ouzts v.

Maryland Nat. Ins. Co., 505 F.2d 547, 551 (9th Cir. 1974). As a result of this

responsibility, the early common law recognized a bondsman's privilege to arrest

and surrender the defendant without resort to the legal process. Id. In 1872, the

United States Supreme Court recognized this privilege in dicta. Taylor v. Taintor,

83 U.S. (16 Wall.) 366, 371-72 (1872). In an oft quoted passage, the Court

observed:

      When bail is given, the principal is regarded as delivered to the
      custody of his sureties. Their dominion is a continuance of the original
      imprisonment. Whenever they choose to do so, they may seize him
      and deliver him up in their discharge; and if that cannot be done at
      once, they may imprison him until it can be done. They may exercise
      their rights in person or by agent. They may pursue him into another
      State; may arrest him on the Sabbath; and, if necessary, may break
      and enter his house for that purpose. The seizure is not made by virtue


                                         -9-
      of new process. None is needed. It is likened to the rearrest by the
      sheriff of an escaping prisoner.

Id.

      The bondsman's privilege is a private privilege that arises from the

contractual relationship between the parties; it is not governed by criminal

procedure. Ouzts, 505 F.2d at 551; Fitpatrick v. Williams, 46 F.2d 40, 4<>-41 (5th

Cir. 1931).

      The parties initially dispute whether Montana law recognizes any common

law bondsman's privilege. Plaintiffs argue that the privilege recognized in Taylor

v. Taintor does not apply because Taylor was decided in a pre-Erie era "in which

courts conceived of the common law as a 'brooding omnipresence in the sky'."

(Doc. 29 at 17 (quoting Rodriguez-Tirado v. Speedy Bail Bonds, 891 F.3d 38, 41

(1st Cir. 2018)).) Plaintiffs argue that this view has been "'dramatically discarded'

[since] Erie, and it is now well understood that each state declares its own common

law rules." (Id.) Be that as it may, it appears Montana has adopted a common law

bondman's privilege. In 1892, Chief Justice Blake address the existence of such a

privilege, writing:

      It is the theory of the law that the defendant in criminal proceedings is
      under the control of the court, and in actual or constructive custody.
      Biesman was in the custody of his sureties. In the last case Mr. Justice
      FIELD for the court said: "By the recognizance the principal is, in the
      theory of the law, committed to the custody of the sureties as to jailers
      of his own choosing, not that he is, in point of fact in this country, at
      least, subjected, or can be subjected, by them to constant
                                        -10-
       imprisonment; but he is so far placed in their power that they may at
       any time arrest him upon the recognizance, and surrender him to the
       court, and, to the extent necessary to accomplish this, may restrain
       him of his liberty[.]

State v. Biesman, 29 P. 534, 536 (1892) (internal citations omitted).

       Plaintiffs next argue that, to the extent any privilege exists, it has been

abrogated by statute, citing section 46-9-510(b). 3 Plaintiffs contend that the

legislature's specific use of the phrase "surety company" authorizes the "surety

company' itself-and not any other agent-to "arrest and surrender" the defendant

under the specified circumstances. (Id. at 16.)

       As Plaintiffs note, Montana's statute vests the authority for the arrest and

surrender with the "surety company." Mont. Code Ann. § 46-9-510(b). As

recognized above, the existence of a bondsman's privilege derives from the

contractual relationship between the parties. As it is the "surety company,"-the

entity-that entered into a bail bond agreement with the defendant, it is the surety

company who holds the privilege. However, quite literally, an entity cannot arrest,

nor can it surrender, anyone. Entities act through agents. Commodity Futures

Trading Comm 'n v. Weintraub, 471 U.S. 343, 348 (1985). There is nothing in the

plain language of section 46-9-510( d) that limits a "surety company" to send only

its employees to "arrest and surrender" a defendant rather than an independent

       3
          Montana Code Annotated§ 46-9-401(1)(d) provides "[T]he surety company may arrest
the defendant and surrender the defendant to the court, any peace officer, or any detention center
facility of this state" "at any time before the forfeiture of bail or within 90 days after forfeiture."
                                                -11-
contractor, i.e. a bounty hunter. Furthermore, any common law privilege is only

abrogated to the extent it is inconsistent with a statute. See Sunburst School Dist.

No. 2 v. Texaco, Inc., 165 P.3d 1079, 1091 (Mont. 2007). The absence of any

limiting language in section 46--9-510(d) (for example, "only a surety company")

is fatal to Plaintiffs' argument. If anything, section 46--9-510( d) is consistent with

State v. Biesman. The Court construes it to recognize, not limit, a bondsman's

privilege.
      11.    Whether Surety Defendants are immune from liability because of
             the privilege?

      Recognizing the existence of a privilege is not the same thing as determining

whether the conduct in a particular circumstance conformed with the privilege.

Privileges are not unlimited. E.g., Mont. Code Ann.§ 45-6---201(1) (privilege to

enter the residence of another "may be revoked at any time by personal

communication of notice by the landowner or other authorized person ... ");

United States v. McWeeney, 454 F.3d 1030, 1034 (9th Cir. 2006) ("It is a violation

of a suspect' s Fourth Amendment rights for a consensual search to exceed the

scope of the consent given.")

      As indicated, the bondsman's privilege does not derive from criminal

procedure. Nevertheless, the Court is not convinced that the privilege exceeds the

legal authority of the state. The state's arrest power is limited by important


                                         -12-
constitutional and policy principles. See Cassady v. Yellowstone Cty. Mont. Sheriff

Dep't, 143 P.3d 148, 154, 159 (officers are limited to use "only such force as is

objectively reasonable under the circumstances" and must "knock and announce

their presence" in accord with "concerns for privacy, reduction in the potential for

violence, and preventing the destruction of private citizens' property[.]") The

arrest power of a private citizen is even narrower. See State v. Updegraff, 267 P .3d

28, 34 (Mont. 2011). Even Biesman, in describing the bondman's privilege,

recognized certain limitations: the surety cannot keep the defendant in constant

custody and may only use force as reasonably necessary to accomplish a surrender.

29 P. at 536. Furthermore, if the bondsman's privilege springs from the parties

consent, the contract is upheld only where the consent is meaningful and freely

given at the time the exchange was made. See Gamble v. Sears, 160 P.3d 537, 543

(Mont. 2007).

      Surety Defendants seek to limit their liability by claiming that Mitchell

agreed to allow First Call to enter his property and detain him. This raises two

questions of fact: First, did Mitchell consent to the Agreement? Second, did

MCAG's conduct conform with the privilege?

      The Complaint alleges that neither Meuchell nor Mitchell was given

adequate opportunity to review the contract's terms and had no bargaining power


                                        -13-
to change them. (Doc. 1 at 9.) Moreover, the Complaint alleges that the

Agreement vested the Surety Defendants with unilateral power to "change the

terms of the agreement" at any time. (Id. at 4.) It is a basic principle of contract

law that unless both parties to a contract are bound, neither is bound. See Boise

Cascade Corp. v. First Sec. Bank ofAnaconda, 600 P.2d 173, 181 (Mont. 1979).

Therefore, the Complaint adequately alleges that the couple did not meaningfully

consent to the terms of the Agreement.

      The Complaint further alleges that MCAG entered Mitchell's home with no

warning, no prior contact, and with their guns drawn. (Id. at 2, 15.) Two members

of the team carried assault rifles. (Id.) MCAG did not knock or announce their

presence but broke down the door and proceeded into the bedroom where they

pointed their weapons not only at Mitchell and Meuchell, but also at B.M, the

couple's four-year old daughter. (Id. at 14-15.) This raises a plausible inference

that the conduct exceeded the scope of the privilege being not reasonably

necessary to accomplish Mitchell' s surrender. Plaintiffs' claims for trespass, false

imprisonment, and assault will advance.

   B. Strict liability

      The Complaint alleges a strict liability claim on the theory that bounty

hunting is an inherently dangerous activity. Surety Defendants argue that this


                                         -14-
claim should be dismissed because Allegheny, Fidelity, First Call, and Ratzburg

are not bounty hunters themselves and because the Complaint fails to allege the

key elements of a strict liability claim. (Doc. 21 at 35.)

      As a preliminary matter, First Call and Ratzburg are not off the hook simply

because they hired MCAG to bounty hunt on their behalf, though Allegheny and

Fidelity may be. Certain duties are nondelegable. See, e.g., Kemp v. Bechtel

Constr. Co., 720 P.2d 270, 274--75 (Mont. 1986) (citing Ulmen v. Schwieger, 92

Mont. 331, 12 P.2d 856,858 (1932)). If the activity of bounty hunting is

abnormally dangerous, First Call and Ratzburg cannot avoid liability by relegating

that service to others. See id.

      Whether an activity is abnormally dangerous depends upon consideration of

the following factors:

      (a) existence of a high degree of risk of some harm to the person, land
      or chattels of others;
      (b) likelihood that the harm that results from it will be great;
      (c) inability to eliminate the risk by the exercise of reasonable care;
      (d) extent to which the activity is not a matter of common usage;
      (e) inappropriateness of the activity to the place where it is carried on;
      and
      (f) extent to which its value to the community is outweighed by its
      dangerous attributes.

Matkovic v. Shell Oil Co., 707 P.2d 2, 4 (1985) (quoting The Restatement (Second)

of Torts§ 519 (1976)).



                                         -15-
      The first two factors are satisfied. Bounty hunting contains a high degree of

risk of harm. As weapons are regularly used in the act, the risk contemplated is

death or serious bodily harm, which presents a "likelihood" that when harm occurs

the harm will be "great." However, the third factor-"inability to eliminate the

risk by exercise of reasonable care"-is not satisfied. Plaintiffs argue that the third

factor turns on whether risk can be "eliminated-not merely limited-by the

exercise of care." (Doc. 29 at 35.) Certainly, bounty hunting is an activity that can

be made safer when more care is exercised, for example through adequate training,

selection of venue, and choice and use of weapon. But Plaintiffs contend that this

is not enough, since the danger cannot be "eliminated." See Restatement§ 520,

cmt. h. However, comment h makes clear that the danger contemplated is not the

danger of those intimately involved in the activity, but the general public:

      [m]ost ordinary activities can be made entirely safe by the taking of all
      reasonable precautions .... [T]here is probably no activity, unless it
      is perhaps the use of atomic energy, from which all risks of harm
      could not be eliminated by the taking of all conceivable precautions,
      and the exercise of the utmost care, particularly as to the place where
      it is carried on .... It is not necessary, for the factor stated in Clause
      (c) to apply, that the risk be one that no conceivable precautions or
      care could eliminate. What is referred to here is the unavoidable risk
      remaining in the activity, even though the actor has taken all
      reasonable precautions in advance and has exercised all reasonable
      care in his operation, so that he is not negligent. The utility of his
      conduct may be such that he is socially justified in proceeding with
      his activity, but the unavoidable risk of harm that is inherent in it
      requires that it be carried on at his peril, rather than at the expense of
      the innocent person who suffers harm as a result of it.

                                        -16-
Id.

      The question is whether there is a residual risk to the public even after the

actors engaged in bounty hunting take all conceivable precautions such that they

are not negligent. This is a theoretical inquiry. On the continuum of risk, bounty

hunting becomes safer the more care is exercised, such that the risk to innocent

bystanders is virtually eliminated when it is conducted outside the presence of third

parties or with willing surrender by the defendant.

      The fourth factor, the "inappropriateness of the activity to the place where it

is carried on" is also unmet. It is no stretch of the imagination to think that many

bounty hunters arrest defendants in their homes, as occurred here.

Notwithstanding the particulars of this arrest, the home is not an inappropriate

location to apprehend an individual in terms of limiting risk to the general public.

      Finally, on the question of value to the community, the value of ensuring

that those accused of a crime may be released prior to trial is of the utmost

importance, as recognized by both parties. (Docs. 1 at 18-19; 21 at 14-15.)

Today, the majority of people released on bail use a commercial surety. (Doc. 1 at

21.) Because bounty hunting goes part and parcel with the commercial bail bond

industry it would seem to be an important activity to the community. Having




                                        -17-
weighed each of these factors, the Court concludes that bounty hunting is not an

abnormally dangerous activity to impose strict liability. This claim is dismissed.

   C. Montana Consumer Protection Act

      Plaintiffs allege a violation of the Montana Consumer Protection Act

("MCPA"). Surety Defendants argue that this claim should be dismissed because

it is time barred and bail bond services are not "unfair" as established by public

policy. (Doc. 21 at 32.)

      Turning to the statute of limitations issue, Surety Defendants argue that the

claim expired on January 4, 2018 which is two years to date after Mitchell and

Meuchell entered into the bond agreement with First Call. (Id. at 33.) Plaintiffs

contend that the claim is timely because it was filed before the statutory period

concluded on April 23, 2019 which is two years to date after MCAG agents broke

into the couple's home. (Doc. 29 at 33.)

      In Montana, the statutory period begins when "all elements of the claim or

cause exist or have occurred." Mont. Code Ann.§ 27-2-102. The MCPA makes

it unlawful to engage in "[u ]nfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce[.]" Mont. Code Ann. §

30-14-103. To have standing under the MCPA, a plaintiff must have suffered an

"ascertainable loss of money or property" as a result of the "unfair methods" or


                                        -18-
"unfair or deceptive acts or practices." Hill v. LLR, Inc., No. CV-18-120-GF-

BMM-JCL, 2019 WL 2404900, at *3 (D. Mont. Mar. 8, 2019), report and

recommendation adopted as modified, No. CV-18-120-GF-BMM, 2019 WL

3024896 (D. Mont. July 11, 2019).

      Meuchell and Mitchell entered into the Agreement with First Call on

January 4, 2016. The Agreement required that they pay a nonrefundable $228 bail

premium. The Complaint does not allege that this rate was unfair or deceptive or

resulted in a wrongful deprivation of property. Though the Complaint alleges that

Mitchell and Meuchell were deprived of fair bargaining power and lacked

sufficient time to read the Agreement, there was no injury that resulted from these

concerns, at least initially. As of January 4, both parties performed as desired.

First Call posted the bond and Mitchell was released.

      The Complaint next describes that sometime later, Ratzburg contacted

Mitchell to inform him that if he did not pay the remaining balance on his bond

premium, Ratzburg would "get" him. But Ratzburg did not "get" him and thus no

injury occurred. It wasn't until Mitchell failed to appear in court and Ratzburg sent

MCAG to arrest Mitchell that he sustained an injury that would permit him to sue

under the MCPA. Accordingly, Plaintiffs are correct that the statute of limitations




                                        -19-
did not begin to run until April 21, 201 7 making the April 17, 2019 Complaint

timely.

      Finally, Surety Defendants allege that the MCPA claim fails as a matter of

law because it is based on lawful activities. (Doc. 21 at 33.) While commercial

bail bond transactions are lawful in Montana, Plaintiffs have adequately pied the

existence that this particular transaction was "unfair" as the cumulative result of

the: (1) lack of opportunity to understand the terms of the Agreement; (2) lack of

bargaining power; and (3) degree of force used in execution. This claim will

advance.

      II.    RICO Claims

      Surety Defendants argue that Plaintiffs' RICO claims are preempted by the

McCarran-Ferguson Act and fail to allege all elements of a RICO claim.

      A. Reverse Preemption

      The McCarran-Ferguson Act provides that "No Act of Congress shall be

construed to invalidate, impair, or supersede any law enacted by any State for the

purpose of regulating the business of insurance .. . unless such Act specifically

relates to the business of insurance[.]" 15 U.S.C. § 1012(2)(b). The McCarran-

F erguson Act is said to "reverse preempt" a federal statute if: "( 1) the federal law

does not specifically relate to insurance; (2) the purpose of the state enactment is to


                                         -20-
regulate the business of insurance; and (3) the application of federal law to the case

might invalidate, impair, or supersede the state law." Oja v. Farmers Group, Inc.,

600 F.3d 1201, 1203 (9th Cir. 2010) (per curiam) (en bane) (citing Humana Inc. v.

Forsyth, 525 U.S. 299, 307 (1999)). This is a fact intensive inquiry. Negrete v.

Allianz Life Ins. Co. ofN. Am., 927 F. Supp. 2d 870, 878 (C.D. Cal. 2012) ("A

broadly-drafted federal statute, such as RICO, may impair state insurance laws in

some circumstances but not in others, depending on the 'theory of liability asserted

and the relief sought by [the] plaintiffs."' (citation omitted)). And where a "federal

law is applied in aid or enhancement of state regulation, and does not frustrate any

declared state policy or disturb the State's administrative regime, the McCarran-

Ferguson Act does not bar the federal action." Humana, 525 U.S. at 303.

      That RICO does not "specifically relate to the business of insurance" is not

in dispute. Therefore, the first element is satisfied. The second element requires

the Court to consider whether "the state law is enacted for the purpose of

regulating insurance." Surety Defendants cite "Montana's comprehensive

insurance code" as the state law at issue. Certainly, there can be no dispute that

Montana's insurance code was enacted to regulate the business of insurance.

      The only real question is whether the application of Plaintiffs' RICO claims

to the bail bond industry will invalidate, impair, or supersede any aspect of


                                        -21-
Montana's insurance code. To '"invalidate' ordinarily means 'to render

ineffective, generally without providing a replacement rule or law' .. . [while to]

'supersede' ordinarily means 'to displace (and thus render ineffective) while

providing a substitute rule."' Humana, 525 U.S. at 307.

      In its RICO claim, Plaintiffs advance predicate acts of kidnapping, extortion,

and extortionate conduct surrounding credit transactions. Surely Surety

Defendants cannot argue that these acts are expressly permitted by Montana's

insurance scheme or that Montana's insurance regulation will be stripped of force

if Plaintiffs' claims advance. Nor do Surety Defendants cite any specific statute

that would be invalidated or displaced by a RICO claim. The RICO claims are not

reverse preempted.

      B. Sufficiency of the Pleading

      Next, Surety Defendants argue that the Complaint does not allege facts

sufficient to support a RICO claim. (Doc. 21 at 20.) RICO makes it "unlawful for

any person employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate or foreign commerce, to conduct or participate,

directly or indirectly, in the conduct of such enterprise's affairs through a pattern

of racketeering activity or collection ofunlawful debt." 18 U.S.C. § 1962(c). To

survive a motion to dismiss, a plaintiff must allege: that the Defendant engaged in


                                         -22-
"(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity

and, additionally, must establish that (5) the defendant caused injury to plaintiffs

business or property." Chaset v. Fleer/Skybox Int'/, LP, 300 F.3d 1083, 1086 (9th

Cir. 2002). "RICO is to be read broadly ... [and] is to be liberally construed to

effectuate its remedial purposes." Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,

497-98 (1985).

      Surety Defendants argue that: (1) Defendants are not an "enterprise"; (2)

Plaintiffs have not shown a "pattern of racketeering activity" because they have

failed to allege colorable predicate acts; (3) Defendants have not exercised

requisite control of the enterprise's conduct; and (4) both injury and causation are

missing from the Complaint. (Doc. 21 at 20-32.)

      i.     Enterprise

      Plaintiffs allege three enterprises. (Doc. 29 at 23.) The Court need only

address the first because it is inclusive of all Defendants. The Complaint alleges

that Allegheny, Fidelity, First Call, Ratzburg, MCAG and its members formed an

"association-in-fact" enterprise. (Id.)

      An association-in-fact enterprise "is an entity, for present purposes a group

of persons associated together for a common purpose of engaging in a course of

conduct .... [It] is proved by evidence of an ongoing organization, formal or


                                          -23-
informal, and by evidence that the various associates function as a continuing

unit." Odom v. Microsoft Corp., 486 F.3d 541, 549 (9th Cir. 2007) (en bane)

(quoting United States v. Turkette, 452 U.S. 576, 583 (1981)). Additionally, "an

association-in-fact enterprise must have at least three structural features: a purpose,

relationships among those associated with the enterprise, and longevity sufficient

to permit these associates to pursue the enterprise's purpose." Boyle v. United

States, 556 U.S. 938, 945 (2009).

      Surety Defendants argue that Plaintiffs fail to allege any "common purpose

or course of conduct" that is separate from each defendant's ordinary business

affairs. (Doc. 21 at 20--21.) The Court has found nothing to indicate that the Ninth

Circuit requires an enterprise to share a "common purpose" that is separate or

secondary from its general business purpose. To the extent Surety Defendants

argue that a separate (i.e. unlawful) purpose must unite the enterprise, the Court

acknowledges that this is an open question in the Ninth Circuit. Gomez v. Guthy-

Renker, LLC, No. EDCV-XX-XXXXXXX- JGB(KKX), 2015 WL 4270042, *9 (C.D.

Cal. July 13, 2015); Friedman v. 24 Hour Fitness USA, Inc., 580 F. Supp. 2d 985,

991 (C.D. Cal. 2008). Nevertheless, in Odam v. Microsoft Corporation the court

made no such requirement.




                                         -24-
       In Odam, the Ninth Circuit determined that Microsoft and Best Buy had

formed an association-in-fact enterprise where the companies shared a "common

purpose" that was entirely legitimate but carried out through fraudulent means.

486 F .3d at 552. The plaintiff alleged that Microsoft and Best Buy entered into an

agreement to cross promote each other's services in order to develop a wider

customer base ofMSN monthly subscribers. Id. at 543. When a Best Buy

customer purchased a computer or cellular telephone, the Best Buy employee

would give the customer a free MSN trial subscription. Id. Unbeknownst to the

customer, Best Buy would swipe their credit or debit card, send the information

back to Microsoft, who would create an unauthorized MSN user account and

would then begin to bill the customer without their knowledge. Id. The court held

that the entities shared "a common purpose of increasing the number of people

using Microsoft's Internet Service" which was a valid "common purpose." Id. at

552.

       According to the Complaint, Defendants shared "common purposes of

contracting with bail bonds clients, collecting bond deposits, and hunting, seizing,

and unlawfully restraining bail bonds clients who either fail to appear or whom

Defendants deem a risk of forfeiture or financial loss." (Doc. 1 at 39.) It is not

clear that Allegheny and Fidelity shared a purpose of "hunting, seizing, and


                                        -25-
unlawfully restraining bail bonds clients" with the other Defendants. This purpose

seems exclusive to First Call and MCAG-who is not a party to this motion.

However, mindful of its duty not to be "stingy" in interpreting RICO's

requirements, Walter v. Drayson, 538 F.3d 1244, 1247 (9th Cir. 2008), the Court

agrees that all Defendants share a common purpose of "contracting with bail bonds

clients and collecting bond deposits," in order to make their cut of the premium or

bond. As in Odam, the Complaint alleges a lawful purpose carried out through

fraudulent means.

       The Complaint alleges that all entities functioned as a continuing unit. The

enterprise has a "hierarchical structure flowing from the underwriters (Allegheny

and Fidelity) at the top, to the producers (Ratzburg and First Call), to the enforcers

(Baker, Haack, and MCAG)." (Doc. 29 at 23-24.) At the top, Allegheny and

Fidelity underwrite the bail bonds, but rely on local bond agents to secure clients.

(Doc. 1 at 29.) Allegheny and Fidelity require these agents to bear the risk of

forfeiture, which the companies recognize creates a powerful incentive for the

bondsman to hire effective bounty hunters. (Id. at 37.)4

       4
          In an article published in USA Today, Eric Granof, Vice President of Corporate
Communications for AIA Holdings explained this incentive: "As one can well imagine, the
motivation to ensure the appearance of any defendant is extremely important to a bail agents'
[sic] survival. Receiving $1,000 for a service and then having to pay $10,000 back if you do not
do your job is strong motivation .... The powerful financial incentive that is built into the bail
system is what makes the bail bond industry so effective at what it does: getting defendants to
show up for court." (Doc. 1 at 38.)
                                              -26-
      The Complaint explains that the practices of the industry are deceptive. First

Call enters into bond agreements with defendants, using a form contract provided

by AIA Holdings (the parent company of Allegheny and Fidelity) that contains

multiple pages of fine print that proport to give First Call "the right to apprehend,

arrest, and surrender the Defendant" under numerous circumstances including

whenever "the Surety (as determined by the Surety in its sole and absolute

discretion)" determines that "there [has been] a material increase in the risk assume

by the Surety." The Agreement requires the defendant to assume "the peculiar risk

of harm" to both himself and others and agree to indemnify the surety for any

liability or action arising from these injuries, including payment of all attorney's

fees. The Agreement also grants the surety access to "any and all private or public

information" about the defendant, including "credit reports, Social Security

Records, criminal reports, civil records, driving records, tax records, telephone

records, medical records, school records, worker compensation records, and

employment records." In addition, the Agreement "irrevocably" grants the surety

the absolute right to enter the defendant's residence at any time, without notice and

waives all causes of action that might arise from such activity. (Doc. 1-1 at 2, 4.)

      Defendants sign away these rights without sufficient time to read the

contract, understand its terms, or negotiate different ones. They do so because it is


                                         -27-
the only way to secure their release from jail. In sum, the Complaint alleges that

the bail bond industry capitalizes on defendants who are between a rock and a hard

place through the use of coercive tactics. The entities profit, while anticipating the

violent or illegal practices of bounty hunters like MCAG. The Complaint states a

RICO enterprise because it indicates that all Defendants work in concert towards

the common purpose of contracting with bail bonds clients to collect bond

premiums in order to take their respective share.

      Finally, the requirement that the enterprise have sufficient longevity to

pursue its common purpose is also met. Boyle, 556 U.S. at 945. The Complaint

documents a longstanding business relationship between all entities. First Call,

Ratzburg, Allegheny, and Fidelity have functioned as a continuing unit since June

2014. In turn, First Call and Ratzburg (working as agents of Allegheny and

Fidelity) have employed MCAG since approximately September 2015. The

Complaint alleges an "association-in-fact" enterprise.

      ii.    Pattern of racketeering activity

      To establish a RICO violation, a plaintiff must also point to a "pattern of

racketeering activity." Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d

1393, 1398 (9th Cir. 1986). "'Racketeering activity' is defined in RICO to mean

'any act or threat involving' specified state-law crimes, any 'act' indictable under


                                        -28-
various specified federal statutes, and certain federal 'offenses."' HJ. Inc. v. Nw.

Bell Tel. Co., 492 U.S. 229, 232 (1989). Plaintiffs assert that all Defendants

engaged in the predicate acts of "extortionate extension of credit and financing

extortionate credit transactions." (Doc. 1 at 39.) Plaintiffs allege that First Call

and Ratzburg additionally engaged in kidnapping, extortion, and extortionate

collection of credit extensions. (Id. at 42.) Surety Defendants argue that many of

these predicate acts fail as a matter of law. (Id.) The Court disagrees.

      First, Plaintiffs state facts sufficient to support a kidnapping charge for the

same reasons that its claim for false imprisonment is viable.

      Plaintiffs also state a viable claim for extortion. The Complaint indicates

that "Ratzburg threatened that if ... Mitchell did not pay the outstanding amount

due on his premium or comply with the bond agreement, Ratzburg would 'get'

him." (Doc. 1 at 10.) Surety Defendants argue that this was merely a warning to

exercise a contractual right and "what you may do in a certain event you may

threaten to do." (Doc. 21 at 23.) This is a question of fact. Ajury could find that

Ratzburg was not threatening to arrest Mitchell but threatening physical violence to

coerce the remaining payment.

      Next, Surety Defendants assert that the Complaint does not plead the

required elements for extortionate credit transactions. Defendants believe that to


                                         -29-
demonstrate a claim under 18 U.S.C. §§ 892-894, a plaintiff must establish that a

defendant: (1) extended credit that; (2) would be unenforceable through civil

judicial process; (3) was made at an annual rate of interest in excess of 45%; (4) at

the time extension of credit was made reasonably believed that the creditor had

collected or had the reputation of collection credit through extortionate means; and

(5) the total extension of credit exceeded $100.00. (Doc. 21 at 23-24.) This

argument is premised upon a misreading of the statute.

      Extortionate credit transactions fall under Chapter 42 of Title 18 of the

United States Code. The definitions section explains that an extortionate extension

of credit is "any extension of credit with respect to which it is the understanding of

the creditor and the debtor at the time it is made that delay in making repayment or

failure to make repayment could result in the use of violence or other criminal

means to cause harm to the person[.]" 18 U.S.C. § 891(6). Section 892 makes it a

crime to engage in "making extortion extensions of credit." 18 U.S.C. § 982. Its

default clause explains that "[w]hoever makes any extortionate extension of credit,

or conspires to do so, shall be fined under this title or imprisoned not more than 20

years, or both." 18 U.S.C. § 892 (a). The statute goes on to provide one special

method of proof. Where a plaintiff can prove the elements listed above, she

benefits from a rebuttable presumption that the extension of credit was


                                        -30-
extortionate. However, this proof is not required for a viable claim. The statute

explicitly notes that "this subsection [describing what is required for a rebuttable

presumption] is nonexclusive and in no way limits the effect or applicability of

subsection (a) [the default clause]. " 5

       Defendants are therefore incorrect. Having failed to meet the enumerated

elements, Plaintiffs do not benefit from any presumption. Nonetheless, the

Complaint adequately alleges a predicate offense of making extortionate

extensions of credit when it describes that Ratzburg permitted Meuchell to delay

part of the premium payment and then threatened Mitchell to collect payment.

Because the Court has determined that the Complaint alleges predicate acts of

kidnapping, extortion, and extortionate credit transactions, Plaintiffs have met their

burden to plead the existence of a pattern.




       5
           Together, these provisions read:

       (a) Whoever makes any extortionate extension of credit, or conspires to do so,
       shall be fined under this title or imprisoned not more than 20 years, or both.

      (b) In any prosecution under this section, if it is shown that all of the following
      factors were present in connection with the extension of credit in question, there is
      prima facie evidence that the extension of credit was extortionate, but this
      subsection is nonexclusive and in no way limits the effect or applicability of
      subsection (a).

18 U.S.C. § 892 (emphasis added).
                                              -31-
      iii.   Conduct

      In order to be found liable for the "conduct" of an "enterprise" through a

"pattern of racketeering activity" the defendant must be legally responsible for that

conduct. See Walter, 538 F.3d at 1249. In other words, the defendant must have

had some degree of control over the "operation or management" of the enterprise's

conduct. Id. at 1248. Surety Defendants argue that this element is not satisfied.

      As the Complaint explains, First Call hired MCAG to conduct business on

its behalf. (Doc. 1 at 11.) MCAG reported directly to Ratzburg as evidenced by

the members filling out a field report and calling Ratzburg during the arrest of

Mitchell to inform him that "the team was securing Mitchell." (Id. at 15-16.)

        While Allegheny and Fidelity may not have directly authorized MCAG's

conduct, those entities were aware of their necessity and aware of the powerful

incentive for bond agents to hire effective bounty hunters. (Id. at 35-38.)

Allegheny and Fidelity created the environment that bred these acts by providing

First Call with a form contract which authorized this conduct and by requiring First

Call to bear the financial risk of forfeiture. This element is satisfied.

      iv.    Proximate causation

      Finally, a viable RICO claim requires that the plaintiff suffer a financial

harm proximately caused by the prohibited conduct. Oscar v. Univ. Students Co-


                                         -32-
op. Ass 'n, 965 F.2d 783, 785 (9th Cir. 1992) abrogated on other grounds by Diaz

v. Gates, 420 F.3d 897 (9th Cir. 2005). Surety Defendants argue that Plaintiffs fail

to make this showing because the only harm alleged in the Complaint (damage to

the door) occurred as a result of Plaintiffs allegations of kidnapping, which

Defendants insist is not colorable. (Doc. 21 at 21.) The Court has already

concluded that kidnapping can function as a predicate offense in this case. Surety

Defendants go on to argue that proximate causation is not satisfied because the

causal connection between the RICO violation (the Agreement) and the alleged

harm (injury to the door) is too attenuated. (Jd. at 31.) To the contrary. Proximate

causation is relatively clear.

      To be the proximate cause of an injury there must be "some 'direct

relationship' between the injury asserted and the injurious conduct[.]" Oki

Semiconductor Co. v. Wells Fargo Bank, Nat. Ass 'n, 298 F.3d 768, 773 (9th Cir.

2002) (citations omitted). Here, the injury to the door occurred as a direct result of

MCAG entering Mitchell's house in order to arrest him and in order to recoup a

$115 payment that Ratzburg represented was still outstanding. Having addressed

each of Surety Defendants' arguments, the Court now concludes that the RICO

claims are properly stated and may advance.




                                        -33-
      III.   Motion to Strike

       Surety Defendants filed a Motion to Strike targeting several documents

recently filed by Plaintiffs: (1) Notice of Withdrawal of Motion for Partial

Summary Judgment (Doc. 42); (2) Motion for Partial Summary Judgment (Doc.

43); (3) Brief in Support of Motion for Partial Summary Judgment (Doc. 44); (4)

Statement of Undisputed Material Facts (Doc. 45); and (5) the Declaration of Toby

J. Marshall in Support of the Motion for Partial Summary Judgment (Doc. 46).

      On June 27, 2019, Plaintiffs filed their original Motion for Partial Summary

Judgment (Doc. 30). On August 5, 2019, Surety Defendants filed their response to

Plaintiffs' Motion and pointed out a procedural shortcoming in Plaintiffs' Motion,

that being Plaintiffs' failure to comply with Local Rule 56.l(a)'s requirement that a

motion for summary judgment be accompanied by a statement of undisputed

material facts. (Doc. 38 at 6.) For their part, Plaintiffs assert that they "initially

overlooked the need for a Statement of Undisputed Material Facts because the only

facts material to Plaintiffs' motion are the terms of the Bail Bond Agreement

itself." (Doc. 49 at 2.) To cure the procedural defect, Plaintiffs promptly filed a

Notice that they were withdrawing the procedurally defective motion "without

prejudice to Plaintiffs refiling a motion for partial summary judgment." (Doc. 42




                                          -34-
at 2.) Plaintiffs then filed a second motion and a substantially similar brief

accompanied by a Statement of Undisputed Facts. (Docs. 43, 44, 45.)

      Surety Defendants now argue that they will be prejudiced if asked to

respond to Plaintiffs' recently filed motion. Defendants insist that the new brief

contains a material difference because it makes no reference to the circumstances

under which Meuchell reviewed the Agreement. (Doc. 48 at 3, 4.)

      Having previewed both briefs at issue, Surety Defendants concern over the

difference between the briefs is immaterial because Plaintiffs do not appear to

hinge their argument on the facts surrounding Meuchell' s signing of the

Agreement. Nevertheless, the citations in Plaintiffs' second brief to their

Statement of Undisputed Facts will be necessary. Therefore, the Court will deny

Surety Defendants' Motion to Strike and allow the second Motion for Partial

Summary Judgment to stand. The Court will permit Surety Defendants additional

time to make any adjustments to their response and refile it. Additionally,

Plaintiffs are precluded from using Ratzburg's affidavit (Doc. 39-2) for any

purpose, including impeachment.

      IT IS ORDERED that Defendants' Motion to Dismiss (Doc. 20) is

GRANTED in part and DENIED in part. Claim 10 of the Complaint (Doc. 1) is




                                        -35-
Dismissed. All other claims at issue in Defendants' Motion to Dismiss (Claims 1,

2, 4, 5, 6, and 7) will advance.

      IT IS FURTHER ORDERED that Defendants' Motion to Strike (Doc. 47) is

DENIED. Defendants shall have fourteen days to file a Response.




      DATED this     tf #t day of October, 2019.



                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                        -36-
